UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


JUAN CORTEZ MONJAREZ, #21495-078               §
                                               §
versus                                         §    CIVIL ACTION NO. 4:16-CV-443
                                               §    CRIMINAL ACTION NO. 4:13-CR-194(1)
UNITED STATES OF AMERICA                       §

                                  ORDER OF DISMISSAL

         This civil action was referred to United States Magistrate Judge Kimberly C. Priest

Johnson. The Report and Recommendation of the Magistrate Judge (#9), which contains proposed

findings of fact and recommendations for the disposition of such action, has been presented for

consideration, and no objections thereto having been timely filed, the Court concludes that the

findings and conclusions of the Magistrate Judge are correct, and adopts the same as the findings

and conclusions of the Court.

         It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DISMISSED

without prejudice. All motions by either party not previously ruled upon are DENIED.
          .
          SIGNED at Beaumont, Texas, this 7th day of September, 2004.
           SIGNED at Beaumont, Texas, this 30th day of October, 2018.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
